Case 1:16-cr-10216-PBS Document 105 Filed 04/08/20 Page 1 of 4

UML TL) STRTLES BISTRICT COURT
| SFP AK Ress Bocher ALT CR E376 - PBS 0
UNLTEL STRIES OF POEKICA,

Bae a

Vv. LMOTLONM. 20d f Ex. 4 TELM

| Glenn Paxil Peatsen, } 2

fate ——_
Qe

Bepfea af ¥

MOTLon PW PETITION FOR COMPA SE OUPTE
KREIE ASE BLU PRLAPCEMEPIT IN HOPE CORFIME i

COMES WLU NEFERDANT, and heresy fe pect fully oe
fe yaests +h,'s henetadle Court fa $eing tho “bis Ze jhegee
fom AO Car Cer ats ov sm ned/ately and place him pn hene
ee Mey: defendsat ASKS frat Sach fe tele fe Latch
on he folowing fate foaw nid JOC Leatens phat ave Aited
breve sa thes Potien and fetition.
defendan vs Fe guest 3 ri a pelsuaat FA fd J io
7S OS C5) endfor 358i Co) CL) CA) as well as all other
| tela tive ane ayy hiaadle Case Law and the Colada U/tas
| Melee ¢ and £vofemic Secanty Pet Cihe Cares er gf Jédé),
ss tte Mae Ake if gil ap Keditent af Fast 203s thet 73
lhe Sess cP al fay) wrbhin Gur great eat 2p,
Simply fut) there Can $e Po “Fon demeately ¥

y ‘ !
far feaeson, orf any oy her fee son wy¥bhiin the shanads

é ae State's Theat dould AheeP av) eb fect 2
- 7 ; 7
Case 1:16-cr-10216-PBS Document 105 Filed 04/08/20 Page 2 of 4

Uaited States Arstriret Court
DEn~- Cre leat éffeader 4wavy f-tatt Ais family
aah jn phe Aine- Gf = face we Fie seal’ Lucig
 Dieelle Hua e (een de mie.
the ko elements aff Cem passionate felease
“aye extrecrdivars er. ¢¢ wb pay Co Cava SH 0C8S thet
Werrane Le def tid [ta posed ftilease [LAOS
| CMertesto ly the peti treaee here feets berh of these
threhal des, Zavdess with, hess a CY Year Fld
fale J Ce ve'as bus band and father Ze faeete Aaeg hters,
and four gread-éehldrea. fog ale fe ae SS Deets “Ss
Pew Semi - baad capped and Suppers fem Chrsiave =a ahoks.
The fetiticaer bie see As Carceatly on f oer ipfeccot
fredicatsoas, (ne le Aas heart tued'caticne eteatls y be
J Cet Cera ted, rhe fe “itrorecr ander weat Paper $lahler
Jeg acy _ Tas, al ef the aferemeats ened Sea Heal
feasone ere ~faore—then Sahstentiel C0 cut gb Zo onde?
Angee me eps PERE NE OL I Sc Th
Met «as tfon his /mae diate felease, rhe peti'tiener
Gioulel Letucn heme fo hy's dif of ie Be aes and
4Ve ~fa- the Sawe tedden they heye gecepied for
J3¢ My eats. T be petra nec fers Z¢ prow the aso
Sapport £ or his ferrly thcsush fein fal emPhy mot
C pet tiener has Tio feds wer t10g for hin), én t)'4
bis Mo pth [4 Sah Se Cucst a Zbwink Zn abba,
rhe fer tiene would Setter Serve this Court and
a
Case 1:16-cr-10216-PBS Document 105 Filed 04/08/20 Page 3 of 4

Upites States Ass trict Cour tT
the Poste fo general a4 began (05 16 f°? See
404 enal Bh CEST Sn FADS that ave ek

Focthec te Heep a_Seep-r7e-$e 2S Bical

old ele LP Cer Cer veiled <oy 4003 ef Cfeti#roner has
Served SS Ponarhs), de aring A asad fsodeme
Phe Dhes i ahpehh ie wpe ee Leg GGG before
would bh Y yall unusual pas sthme pt frobdted
biy Our Un. ted) States CenstiTatiod,

PROVE R FUR BE LEL b

Foe af of the afere me atiened Ce aSO9S ,
the de feadant J fete tener Seeds hi's Lp tie tick
Celease So bane Cen fine meat andl he frame ly be
Soves.

Olean Kove, if fratson
Adm i Jae Jed) -
beeen daa t lro Se

SP Canaco Sf dd G56
Pb. boy $66

Way act, (OP E470
Case 1:16-cr-10216-PBS Document 105 Filed 04/08/20 Page 4 of 4

United Stetess 4) £8 TC ve Ft Court

Cectificete of leas tie cet son

Por haw: Peal fearean; Vefendent / fe toner dé
hereby Swear rhat rh,'s Yo Ai'tin Anal Behthi nin
betes tdie te 2 by head hace te rhe fact that Jo
7 V4pe aniter was foade avetlaile. +o thin. /?'S0,
all arher feme diss Were ax had tel at rh,'s +.'me
65s dae ta the $0- Caled Lorene =Wins oP de Jaf

ox ang other Means Fo petitiven rhe bho
dake Lot Ox 13%;

Se spect fra My Sabin. ted
bin Feel Aextey
Blox 0 fences
= degen hut Hin Se
